             Case: 1:21-cv-00181-DRC Doc #: 31 Filed: 04/28/21 Page: 1 of 1 PAGEID #: 293
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                SouthernDistrict
                                             __________ Districtof
                                                                 of__________
                                                                    Ohio


                      STATE OF OHIO                            )
                             Plaintiff                         )
                                v.                             )      Case No. 1:21-cv-00181-DRC
                   JANET YELLEN, et al.                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Janet Yellen, Richard K. Delmar, and U.S. Department of the Treasury                                          .


Date:          04/28/2021                                                                /s/ Brian D. Netter
                                                                                         Attorney’s signature


                                                                               Brian D. Netter (D.C. Bar No. 979362)
                                                                                     Printed name and bar number

                                                                                   U.S. Department of Justice
                                                                                  950 Pennsylvania Avenue NW
                                                                                     Washington, DC 20530
                                                                                               Address

                                                                                      Brian.Netter@usdoj.gov
                                                                                            E-mail address

                                                                                          (202) 514-2000
                                                                                          Telephone number



                                                                                             FAX number
